PER CURIAM.
We grant the petition for writ of certio-rari and quash the order granting the motion to dissolve lis pendens. Buchman v. Fishbein, 537 So.2d 704 (Fla. 4th DCA 1989); Hallmark Builders, Inc. v. Hickory Lakes of Brandon, Inc., 458 So.2d 45 (Fla.2d DCA 1984). We remand to the trial court to hear the issue of notice and opportunity to be heard on the motion to dissolve, and if applicable, the issues of the propriety of lis pendens and the requirement of a bond, after hearing argument and considering any evidence presented by both sides.
STEVENSON, C.J., WARNER and POLEN, JJ., concur.